Citation Nr: 0309442	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to an increased rating for service-connected 
bilateral shin splints, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION


The appellant is a veteran who had active duty service from 
August 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference in 
January 2002.  In a March 2002 decision, the Board found new 
and material evidence to reopen the veteran's claim of 
entitlement to service connection for bilateral foot 
disability.  The Board noted in the March 2002 decision that 
it was undertaking additional development of the evidence as 
to both the service connection issue and an increased rating 
issue which is also on appeal.


REMAND

Initially, the Board notes that it was given the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  In March 2002, the Board 
directed further development of the issues on appeal pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  However, this regulation 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  While the Board 
notes that development referred to in the March 2002 decision 
has not been completed, in view of the Federal Circuit's 
holding, it now appears that when additional development of 
the evidence is necessary, the proper course of action is to 
remand the matter to the RO.

Although the veteran has testified in January 2002 that he 
has been receiving continuing treatment for the disorders at 
issue as a VA facility, it appears that there are no VA 
medical records in the claims file subsequent to February 
2001.  Appropriate action to obtain all such records is 
necessary to assist the veteran.    

Additionally, after reviewing the record the Board finds that 
a VA examination with etiology opinion is necessary in this 
case.  See also 38 C.F.R. § 3.159(c)(4).  While the veteran 
was examined in June 2000, no etiology opinion as to the 
claimed bilateral foot disability was offered. 

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
appellant has been advised of the 
evidence necessary to substantiate the 
claim, as well as what evidence the 
appellant is to provide and what evidence 
VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

2.  All pertinent treatment records from 
the VA outpatient clinic in El Paso from 
March  
2001 to the present should be obtained 
and associated with the claims file. 

3. The veteran should be scheduled for 
special VA 
examinations of the feet and lower 
extremities to determine the severity of 
his service-connected shin splints as 
well as the nature and etiology of any 
current bilateral foot disability, to 
include bilateral pes planus and plantar 
fasciitis.  The claims folder must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  
a.  With regard to the veteran's 
service-connected shin splints, the 
examiner is requested to express an 
opinion as to the severity of the 
service-connected shin splints, to 
include any discussion of any additional 
functional loss due to pain, fatigue, 
weakness and incoordination related to 
the shin splints.  The examiner is also 
requested to comment on the presence or 
absence of any resulting disability.  
b.  With regard to the veteran's pes 
planus, the examiner should review the 
veteran's service medical records and 
post-service treatment records.  The 
examiner is requested to express an 
opinion as to whether the veteran's pre-
existing pes planus underwent a 
clinically demonstrable increase in 
severity during military service and if 
so, whether such increase in severity was 
beyond the natural progress of the 
disease.  
c.  With regard to any plantar 
fasciitis, the examiner should express an 
opinion as to the etiological 
relationship, if any, between such 
plantar fasciitis and the veteran's 
military service and also to the 
veteran's pes planus and/or shin splints.

4.  After completion of the above, the RO 
should review the expanded record and 
review the issues on appeal.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 	  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




